                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


TEVIN DOMINIQUE JONES,                               )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:18-CV-169-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES plaintiff's
objections to the M&R [D.E. 22], ADOPTS the conclusions in the M&R [D.E. 21], DENIES
plaintiff's motion for judgment on the pleadings [D.E. 15], GRANTS defendant's motion for
judgment on the pleadings [D.E. 18], AFFIRMS defendant's final decision, and DISMISSES this
action.


This Judgment Filed and Entered on January 21, 2020, and Copies To:
Jonathan Howell Winstead                             (via CM/ECF electronic notification)
Mark J. Goldenberg                                   (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
January 21, 2020                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
